Dismissed and Memorandum Opinion filed April 27, 2006








Dismissed and Memorandum Opinion filed April 27, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01196-CV
____________
 
CHRISTOPHER DONALD MCKAY, Appellant
 
V.
 
DESIREE ELIZABETH MCKAY,
Appellee
 

 
On Appeal from the
257th District Court
Harris County, Texas
Trial Court Cause
No.
05-40080
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed August 29, 2005.
On April 18, 2006, appellant filed a motion to dismiss the
appeal, asserting that the parties have resolved their controversy.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed April 27, 2006.
Panel consists of Justices Anderson, Edelman, and
Frost.